Land, J.
The motion made to dismiss the appeal in this case, cannot be sustained.
*325Tlie suit was commenced by attachment, and judgmont was rendered against the defendant, recognizing a privilege on the property attached. During the proceedings prior to the judgment against the defendant, certain parties were cited as garnishees, but no judgment whatever was rendered either for or against them in the suit.
From the judgment against him, the defendant appealed;' and the plaintiff has moved to dismiss the appeal on the ground that the garnishees were not made parties to the appeal.
The garnishees have no interest in maintaining the judgment against the defendant, because it does not in any wise affect tlie-ir rights, being neither for nor against them.
It is, therefore, ordered, adjudged and decreed, that the motion to dismiss the appeal in this case be discharged.
Vooehies, J., absent.